Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 2, the closest prior art does not disclose or make obvious the coating having a thickness of about 5 nm to 10 μm. Regarding claim 3, the closest prior art does not disclose or make obvious the article is a component of a processing chamber selected from a group consisting of a chamber wall, a shower head, a nozzle, a plasma generation unit, a radiofrequency electrode, an electrode housing, a diffuser and a gas line. Regarding claim 4, the closest prior art does not disclose or make obvious the body comprises a material selected from a group consisting of aluminum, steel, silicon, copper and magnesium. Regarding claim 6, the closest prior art does not disclose or make obvious the first metal comprises yttrium, and wherein the rare earth metal containing oxide coating comprises zirconium at a concentration of about 1 mol% to about 40 mol%. Regarding claim 8, the closest prior art does not disclose or make obvious a buffer layer on the surface of the body, wherein the rare earth metal containing oxide coating covers the buffer layer, and wherein the buffer layer comprises a material selected from a group consisting of an aluminum oxide, a silicon oxide and aluminum nitride.
Claim Rejections - 35 USC § 112
Examiner notes that the Amendment filed 09/29/2022 has overcome all outstanding 112(b) rejection from the non-final rejection dated 07/27/2022. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (CN106167406A with reference to the machine translation, hereinafter referred to as Feng).
Regarding claim 1, Feng discloses an article comprising: a body (see Feng at [0005] from machine translation, disclosing in terms of high-temperature ceramics… thermal barrier coatings); and a rare earth metal containing oxide coating (see Feng at [0005] from machine translation, disclosing in terms of high-temperature ceramics… thermal barrier coatings) on a surface of the body (see Feng at [0009] from machine translation, disclosing a yttrium tantalate high temperature ceramic), wherein the rare earth metal containing oxide coating comprises about 10 mol% to about 40 mol% of a first metal (see Feng at [0031] from machine translation, disclosing the yttrium tantalate ceramic is YTaO4, which is 1 molar part Y to 6 total molar components for a mol% of 1/6 = 16.7 mol% Y, which is a rare earth metal) and about 5 mol% to about 40 mol% of a second metal, (see Feng at [0031] from machine translation, disclosing the yttrium tantalate ceramic is YTaO4, which is 1 molar part Ta to 6 total molar components for a mol% of 1/6 = 16.7 mol% Ta, which is tantalum) wherein the first metal is a rare earth metal (see Feng at [0031] from machine translation, disclosing the yttrium tantalate ceramic is YTaO4, which is 1 molar part Y to 6 total molar components for a mol% of 1/6 = 16.7 mol% Y, which is a rare earth metal), and the second metal is selected from a group consisting of hafnium and tantalum (see Feng at [0031] from machine translation, disclosing the yttrium tantalate ceramic is YTaO4, which is 1 molar part Ta to 6 total molar components for a mol% of 1/6 = 16.7 mol% Ta, which is tantalum).
While Feng does not explicitly disclose the rare earth metal containing oxide coating comprises a homogenous mixture of the first metal and the second metal, this is an inherent property as implied by the formula YTaO4. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 5, Feng discloses the first metal comprises a rare earth metal selected from a group consisting of yttrium, erbium, lanthanum, lutetium, scandium, gadolinium, samarium and dysprosium (see Feng at [0031] from machine translation, disclosing the yttrium tantalate ceramic is YTaO4, which is 1 molar part Y to 6 total molar components for a mol% of 1/6 = 16.7 mol% Y, which is a rare earth metal). 
Regarding claim 7, Feng discloses the rare earth metal containing oxide coating comprises a composition selected from a group consisting of YWZrxHfyOz, ErWZrxHfyOz YvErWZrxHfyOz, YxHfyOz, ErxHfyOz, YxTayOz, ErxTayOz, YWTaxHfyOz, ErWTaxHfyOz and YvErWTaxHfyOz (see Feng at [0031] from machine translation, disclosing the yttrium tantalate ceramic is YTaO4, which correlates with YxTayOz).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731